Citation Nr: 0706999	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with sacroiliac strain (claimed as 
right hip condition) as secondary to service-connected 
disability of gunshot wound, lateral aspect, right thigh with 
retained foreign body, muscle group XVII; myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, increased the 
veteran's disability rating from 10 percent to 30 percent for 
post-traumatic stress disorder (PTSD) effective August 29, 
2003, and granted service connection for lumbosacral strain 
with sacroiliac strain and assigned a 10 percent disability 
rating effective August 29, 2003.  The RO decision in May 
2004 increased the veteran's disability rating for post-
traumatic stress disorder (PTSD) from 30 percent disabling to 
50 percent effective August 29, 2003, and increased the 
veteran's disability rating for lumbosacral strain with 
sacroiliac strain from 10 percent disabling to 20 percent 
disabling effective August 29, 2003.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).   

The Board notes that the veteran did not use the usual VA 
Form 9 in perfecting the issues before the Board.  The 
veteran perfected his appeal for entitlement to a rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD) by filing a statement that was accepted as a VA Form 9 
by the RO in July 2004.  The veteran perfected his appeal as 
to the issue of entitlement to an initial rating in excess of 
20 percent for lumbosacral strain with sacroiliac strain by 
expressing his desire to pursue these appeals at the November 
2004 RO hearing.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).

In an August 2004 statement, the veteran indicated that he 
wanted a travel Board hearing at a local VA office.  In a 
subsequent statement in September 2004, the veteran indicated 
that he wanted a hearing before the regional office hearing 
officer and wished to have this hearing taken into 
consideration when a decision is made by the Board.  In the 
August 2005 Statement of Accredited Representative in 
Appealed Case, the veteran's representative verified that the 
veteran no longer wanted a travel Board hearing.  The 
veteran's representative indicated that the September 2004 
statement indicated the veteran's desire to have an RO 
hearing in lieu of a hearing before the Board.  As such, 
there are no outstanding hearing requests of record.  38 
C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  Since the date of the veteran's increased rating claim, 
the veteran's PTSD primarily results in flashbacks, intrusive 
recollections of his combat experiences, nightmares, sleep 
disturbance, anger, frustration, hypervigilance, amnesia 
regarding specific events in Vietnam and depression, all 
resulting in no more than moderate social and occupational 
impairment.   

2.  The veteran's lumbosacral strain with sacroiliac strain 
is manifested by symptomatology which includes slight pain, 
slight limitation of motion, facet joint arthritis in the L5-
S1 region, sciatica of the right lower extremity, and slight 
functional limitation due to fatigability, increased 
incoordination, or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

2.  The schedular criteria for an initial evaluation in 
excess of 20 percent for lumbosacral strain with sacroiliac 
strain (claimed as right hip condition) as secondary to 
service-connected disability of gunshot wound, lateral 
aspect, right thigh with retained foreign body, muscle group 
XVII; myositis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 
5294 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  He essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the currently assigned rating.      



Disability ratings  for mental disorders

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The General Rating Formula for Mental Disorders provides that 
a 50 percent disability rating requires: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands;  
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411. 

And, the criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id. 

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence of record indicates that the veteran's GAF 
scores have ranged from in the 50s to 70.  The December 2004 
VA examination report indicates that the veteran had a GAF 
score of 50.  The DSM-IV provides for a GAF of 41-50 for: 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  The December 
2003 VA psychiatric examination report indicates that the 
veteran had a GAF score of 52.  The DSM-IV provides for a GAF 
of 51-60 for: "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
The VA outpatient psychiatric treatment note dated March 2005 
indicates that the veteran had a GAF score of 70 and the 
February 2005 outpatient treatment note indicates that the 
veteran had a GAF score of 61.  The DSM-IV provides for a GAF 
of 61-70 for: "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g.occassional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."      

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated psychiatric  symptomatology does not 
warrant a disability rating in excess of 50 percent since the 
date of the veteran's increased rating claim.

VA treatment records, psychiatric examination reports, and 
records reflect, collectively, that the veteran's PTSD has 
been manifested, primarily, by daily intrusive recollections 
of combat experiences, flashbacks, nightmares, sleep 
disturbance, anger, frustration, hypervigilance, amnesia 
regarding specific experiences in Vietnam, hypervigilance, 
and depression.

The veteran underwent a VA psychiatric examination in 
December 2003.  The examiner found that the symptoms related 
to the veteran's PTSD, diagnosed at his original VA 
compensation and pension examination in 1993, have increased 
over the years and are having a significant impact on his 
ability to function occupationally and socially.  The 
examiner noted that the veteran has been married for 38 years 
and is currently employed at a shock absorber manufacturing 
plant where he has been working for 21 years.  The examiner 
indicated that the veteran experiences active avoidant 
symptoms of PTSD.  While the veteran described himself as a 
loner and reported that for many years he worked on a farm, 
he explained that he is now able to be around people but 
still does not socialize easily.  

The examiner reported that the veteran has experienced an 
increase in intrusive recollections of his combat experiences 
in Vietnam.  The veteran reported that he did not experience 
flashbacks; however, the veteran did report that he has 
nightmares once a month.  The veteran also reported that he 
commonly experiences anger, frustration, and hypervigilance.  
The examiner explained that the veteran reported that he has 
amnesia regarding his experiences in Vietnam.  The examiner 
found that the veteran's mood was euthymic and that his 
affect was constricted.  His speech was normal tone, volume, 
and pacing.  The veteran was oriented to time, person, place, 
and situation.  The examiner noted that the veteran's memory 
was intact except for periods of time when was in Vietnam.  
The examiner found that the veteran was functioning in the 
average range of cognitive ability.  There was no evidence of 
delusions, hallucinations, grandiosity, or paranoia.  The 
examiner noted that the veteran tended to minimize the impact 
of how PTSD affected him.  The examiner opined: "I think 
that is related to his accepting of the behavioral changes as 
'normal,' when in fact he has significant emotional changes 
following his experiences in Vietnam, and they have persisted 
to the present time."  The December 2003 VA psychiatric 
examination report indicates that the veteran had a GAF score 
of 52.      

At the November 2004 RO hearing, the veteran reported that 
the pain he experiences due to his service-connected leg 
injury triggers PTSD symptomatology.  The pain causes him to 
get depressed because he starts thinking about the war in 
Vietnam.  The veteran also reported that when he sees his 
grandson come running to him that he remembers an overseas 
incident where a little boy was killed.  The veteran also 
opined that his PTSD is affecting his marriage because of his 
mood swings.  In addition, the veteran also stated that he 
can't quite think straight because of his PTSD. 

The December 2004 VA psychiatric examination report indicates 
that the veteran was experiencing moderate symptomatology 
related to his PTSD.  While the veteran reported that he 
continues to experience daily intrusive recollections of 
combat and sleep disturbance with occasional nightmares, the 
veteran indicated that he has not had flashbacks.  The 2004 
report also reported that he has amnesia concerning some 
memories about his experiences in Vietnam.  The examiner 
indicated that there has been constriction in his range of 
affect indicating some emotional numbing.  The veteran 
reported that he does have periods when he does get pretty 
irritable.  The examiner noted that he is able to 
concentrate.  He does remain hypervigilant and easily 
startled.  The examiner noted that while the veteran 
describes some depressed mood, the symptoms described are 
more consistent with PTSD and an independent diagnosis of 
depression is not indicated.  

The December 2004 VA psychiatric examination report indicates 
that the veteran's PTSD has caused some social and 
occupational impairment.  The veteran reports that he 
socializes when his wife gets him out; however, he reported 
that he continues to be fairly distant from people.  The 
report does indicate that he has a relationship with his 
grandchildren.  In addition, the veteran has worked as a 
welder in a factory for 22 years.  The examiner reports that 
the veteran's PTSD is at a level that causes decreased 
efficiency and intermittent periods of difficulty at work; 
although, in general he functions satisfactorily.  The 
veteran reported no criticism or counseling about the 
performance of his job.

At the 2004 examination, the examiner indicated that the 
veteran was oriented to time, person, place, and situation.  
The examiner noted no delusions, grandiosity, or paranoia.  
Although the veteran did describe some difficulty with 
authority figures and with police, the examiner indicated 
that he never acted upon it and that it was not at the level 
of paranoid delusion.  While the examiner noted that the 
veteran's affect was somewhat constricted, the examiner 
reported that his mood is reserved and not depressed.  The 
examiner noted that the veteran indicated some vegetative 
signs of major depression, but noted that there were not 
enough of those signs to make a diagnosis of major 
depression.  The examiner noted that the veteran has not had 
suicidal or homicidal ideations.  The examiner found that the 
veteran's GAF score was 50 indicating moderate symptoms of 
PTSD.  The examiner opined: "He feels he is having a 
worsening of the symptoms.  In comparing my present 
evaluation and his present report with that of the 
compensation pension evaluation a year ago, he appears he has 
had some increase in his symptoms..."  
  
The February 2005 VA outpatient treatment psychiatry 
consultation note indicates that over the last two years the 
veteran had been feeling more emotional and crying 
frequently.  The examiner noted:

...He reports he is having flashbacks when 
he was in Vietnam and a Vietnamese child 
was coming out with his hands on the 
back, and they were afraid he had a 
grenade, and they shot him because he 
would not stop.  This memory comes to him 
when he is holding his grandkids and 
thoughts about losing them makes him 
anxious, depressed, he cries and is 
affecting his relationship with his wife 
and grandkids.  

The examiner who conducted the February 2005 examination 
found the veteran to be alert, attentive and oriented to 
time, place, and person.  The veteran was cooperative and 
reasonable and his grooming was appropriate.  His speech was 
normal.  His affect is congruent with mood depressed.  The 
veteran had no hallucinations and illusions.  The examiner 
found no suicidal or violent ideation.  The examiner 
indicated that the veteran's insight was good, judgment good, 
and that his memory was intact.  The examiner opined that 
there was evidence of accessible and positively motivated 
social supports.  The veteran reported that he tries to get 
involved at church with the youth.  The examiner found that 
he veteran's GAF score was 61. 

The March 2005 VA outpatient psychiatric treatment note 
indicates that the veteran's psychiatric condition improved 
with medication.  The treatment note indicates that after 
starting to take 50 mg of sertraline daily, the 
symptomatology related to the veteran's PTSD improved.  The 
veteran explained that he was sleeping better, had better 
concentration, energy and appetite.  The examiner indicated 
that the veteran had a GAF score of 70. 

The crucial inquiry, then, is whether the medical evidence 
reveals symptomatology that more nearly approximates the 
criteria for a rating in excess of 50 percent.  The Board 
finds that it does not.  

The veteran does not have many of the symptoms ordinarily 
associated with 70 percent rating.  A 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence does not demonstrate that the veteran had 
occupational or social impairment with inability to establish 
and maintain effective relationships.  The evidence of record 
indicates that he has worked successfully at a full-time job 
for more than two decades.  While the examiner who conducted 
the December 2004 examination reports that the veteran's PTSD 
is at a level that causes decreased efficiency and 
intermittent periods of difficulty at work, the examiner 
noted that in general he functions satisfactorily.  In fact, 
the veteran reported no criticism or counseling about the 
performance of his job.  In addition, while the evidence of 
record indicates that the veteran reported that he continues 
to be fairly distant with people, he has been married for 
almost 40 years and reports that he does socialize when his 
wife gets him out.  The evidence also indicates that he has a 
relationship with his grandchildren and that he helps out 
with a youth group at church. 

While the record indicates that the veteran has experienced 
depression related to his PTSD, the veteran's depression has 
not been shown to affect his ability to function 
independently, appropriately, and effectively.  There is no 
evidence of impaired thought processes or communication, 
hallucinations, inappropriate behavior, deficient personal 
hygiene, disorientation or panic attacks.  The medical 
evidence consistently indicates that he is well-oriented with 
clear thinking and speech.  It has never been noted that his 
hygiene or clothing were inappropriate.  No obsessive or 
ritualistic behavior has been noted.  Although the veteran 
reported experiencing amnesia regarding some of his 
experiences in Vietnam, there is no indication that this has 
affected his ability to function at a generally high 
cognitive level.

Essentially, the medical evidence shows that the veteran has 
experienced depression, hypervigilance, irritability and 
anger, some difficulty interacting and socializing with 
people, and has experienced sleep difficulties to include 
insomnia and nightmares.  He also has experienced flashbacks 
related to Vietnam.  However, these symptoms fit the criteria 
for the 50 percent disability rating.  The criteria for the 
assigned 50 percent disability rating indicate that a 
claimant is generally functioning well with limitations.  

Although his psychiatric symptoms impair his functioning in 
these areas at times, he has, for the most part, been able to 
control his symptoms and functions well.  For instance, while 
the veteran experiences irritability and anger, the record 
does not indicate that the veteran's anger has ever escalated 
into violence.  In fact, the veteran's recent GAF scores have 
ranged from 61 to 70 as indicated in outpatient treatment 
notes dated February and March 2004.  Scores ranging from 61 
to 70 reflect "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  The GAF 
scores support the Board's conclusion that a 70 percent 
rating is not warranted.  That is, the scores clearly show 
that the veteran experiences moderate social and occupational 
impairment due to his PTSD.  In light of the fact that the 
evidence of record indicates moderate social and occupational 
impairment due to his PTSD and in view of the fact that the 
symptomatology associated with his PTSD does not cause him to 
have the inability to establish and maintain effective 
relationships, the veteran's claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2006).

II. Lumbosacral strain with sacroiliac strain 
  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert, 1 Vet. App. at 49, 56. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton, 1 Vet. App. at 282.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  Rather, it is the Board's responsibility to evaluate 
all the medical evidence and determine the appropriate rating 
that would compensate the veteran for impairment in earning 
capacity, functional impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

In the veteran's August 29, 2003 claim, he asserted that he 
suffered from pain and stiffness in the hip secondary to his 
gunshot wound to the right thigh and imbedded shrapnel.  The 
April 2004 RO decision granted service connection for chronic 
lumbosacral strain with right sacroiliac strain because the 
medical evidence established a relationship between this 
condition and his service-connected gunshot wound to the 
right thigh.  The RO stated that the medical evidence 
indicated that the veteran's reported symptoms of discomfort 
from the right posterior hip were not actually from the hip.  
The medical evidence of record indicated that the veteran's 
symptoms of discomfort and pain originated from the back and 
right sacroiliac joint.  The medical evidence indicated that 
the right hip was normal.  Consequently, the RO granted 
service connection and assigned a 10 percent disability 
rating under Diagnostic Code 5237.  Subsequently, in its May 
2004 opinion, RO increased the veteran's disability 
evaluation for lumbosacral strain with sacroiliac strain from 
10 percent disabling to 20 percent disabling effective August 
29, 2003.  The veteran essentially contends that the 
symptomatology associated with his lumbosacral strain with 
sacroiliac strain is more severe than is contemplated by the 
currently assigned rating.    

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5237 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R.  
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC  
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at 
any time on or after September 26, 2003.  The effective date 
of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change; 
the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The May 2004 statement of the case (SOC) 
considered the old and new criteria for rating general 
diseases of the lumbar spine.  The old and new rating 
criteria were provided to the veteran and his representative 
in the May 2004 statement of the case (SOC).  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  The Board notes that identical criteria 
are applicable to Diagnostic Codes 5294 and 5295 (sacroiliac 
injury and weakness and lumbosacral strain respectively).  38 
C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 (effective 
prior to September 26, 2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation, 40 percent, was warranted where the 
condition was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or if there is 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it  
radiates), stiffness, or aching in the affected area of the  
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support an initial 
disability rating in excess of 20 percent under any 
applicable diagnostic code, "old" or "new," because the 
medical evidence of record indicates only slight limitation 
of motion with slight pain due to his service connected 
disability.  There is no evidence of degenerative disc 
disease or medical evidence that indicates the presence of a 
severe spine condition, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  

The Board finds that the veteran has no more than slight 
limitation of motion in light of range of motion testing.  As 
noted above, prior to September 26, 2003, disabilities 
manifested by limitation of motion in the lumbar spine were 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Evaluations of 
10, 20, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.  Range of motion findings from the December 
2003 VA orthopedic examination indicates forward flexion to 
80 degrees, extension to 10 degrees, left lateral flexion to 
20 degrees and right lateral flexion to 25 degrees, and 
rotation to the left and right to 25 degrees.  The December 
2004 VA examination report range of motion findings included 
forward flexion to 80 degrees, extension to 35 degrees, left 
lateral rotation and right lateral rotation is to 30 degrees, 
and right and left rotation to 30 degrees.    

Considering these findings, and the fact that the veteran has 
already been assigned a 20 percent disability rating, the 
Board concludes that overall, his limitation of motion is 
slight.  The words "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
it is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  Although the criteria under 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  

Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  When doing so in this case, it is clear that the 
veteran has slight limitations.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The December 2003 VA examination indicated 
slight limitations with forward flexion to 80 degrees, 
extension to 10 degrees, left lateral flexion to 20 degrees 
and right lateral flexion to 25 degrees, and rotation to the 
left and right to 25 degrees.  The Board notes that while 
extension was limited to 10 degrees at the December 2003 VA 
examination, the other tests conducted were only within a few 
degrees of normal.  The December 2004 VA examination report 
indicates improvement from the range of motion testing 
conducted in December 2003 with all results within only a few 
degrees of normal.  The December 2004 VA examination report 
range of motion findings included forward flexion to 80 
degrees, extension to 35 degrees, left lateral rotation and 
right lateral rotation is to 30 degrees, and right and left 
rotation to 30 degrees.  The only reading that was not within 
normal limits was forward flexion which was to 80 degrees.  
Consequently, the veteran's slight limitation of motion would 
not warrant a disability rating in excess of 20 percent under 
the "old" diagnostic code for limitation of motion.   

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5294 and 5295 (pertaining to 
sacroiliac injury and weakness and lumbosacral strain).  38 
C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 (effective 
prior to September 26, 2003).   Under the criteria for 
Diagnostic Codes 5294 and 5295, a 20 percent rating is 
warranted for muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in the standing 
position.  The highest available schedular evaluation, 40 
percent, is warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  The record is silent regarding 
symptoms such as these.    

In light of fact that the medical evidence of record does not 
indicate that the veteran experiences muscle spasm on extreme 
forward bending or loss of lateral spine motion and in view 
of the fact that there is no evidence that the veteran 
experiences listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion, a rating in excess of 20 percent 
under Diagnostic Codes 5294 and 5295 cannot be granted.  38 
C.F.R. § 4.71a (prior to September 26, 2003).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board is required to consider the effect of the 
veteran's pain when making a rating determination.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Both the 
December 2003 and December 2004 VA examinations indicate some 
functional limitation due to pain.  

The December 2003 VA examination report indicates some 
functional limitation due to pain.  The examiner found that 
Deluca v. Brown is unremarkable on flexing to the right, but 
the examiner found problems on the fourth and fifth 
repetitions on flexing to the left due to increased pain and 
fatiguing.  The examiner also noted some mild increased 
discomfort on the third, fourth, and fifth repetitions during 
extension.  In addition, the examiner reported that the 
veteran experienced moderate discomfort on the fourth and 
fifth repetitions during forward flexion.

The December 2004 VA examination found slight pain which 
causes slight functional limitation.  The examiner reported:  
"...I had him do several repetitive motions including forward 
flexion, rotation, and lateral bending.  He had no pain with 
these maneuvers, no increased weakness, no increased fatigue, 
and no incoordination.  During his last forward flexion 
maneuver, he had a very slight amount of pain at the 80 
degree mark."  The examiner opined that the examination was 
essentially normal in light of Deluca considerations.  The 
examiner explained that he only found slight pain at the 
extremes of forward flexion at the 80 degree mark.  
Otherwise, he reported that there was no increased 
fatigability, no increased incoordination, and no weakness.

Although the December 2003 and December 2004 VA orthopedic 
examinations found some functional limitation due to pain, 
the Board concludes that the 20 percent rating for slight 
limitation of motion, discussed more fully above, adequately 
compensates the veteran for any pain or limited function on 
account of his current low back condition.  The May 2004 RO 
decision clearly took into account the veteran's pain and 
limited motion in its decision to assign a 20 percent rating.

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has experienced 
slight limitation of motion.  As noted above, the December 
2003 and December 2004 VA examinations showed forward flexion 
of lumbar spine to 80 degrees.  Under the new criteria a 40 
percent disability rating, the next highest rating, is not 
warranted unless forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less; or if there is favorable 
ankylosis of the entire thoracolumbar spine.  Accordingly, a 
40 percent disability rating would not be warranted under the 
"new" criteria because forward flexion of the thoracolumbar 
spine is to 80 degrees.  A 50 percent rating is only 
applicable when there is unfavorable ankylosis of the entire 
thoracolumbar spine and there has been no diagnosis of 
unfavorable ankylosis in this case.  The Board notes that the 
criteria under the General Rating Formula for Diseases and 
Injuries of the Spine are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Accordingly, the veteran would not be entitled to a rating in 
excess of 20 percent under the new criteria.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where the 
limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable diagnostic 
codes, a maximum rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion 
is objectively confirmed by evidence of swelling, muscle 
spasm, or painful motion.  In the absence of limitation of 
motion, but with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  A 10 percent rating is warranted when there 
is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

While the December 2004 VA orthopedic examination indicates 
that X-rays of the lower lumbar spine show "a little bit of 
facet joint arthritis in the L5-S1 region," Diagnostic Code 
5003 is not applicable because the veteran is already 
compensated for his limitation of motion and there is no 
evidence of the involvement of two or more joints with 
occasional exacerbations.

In light of all applicable evidence, the veteran would not be 
entitled to a rating in excess of 20 percent rating for 
slight limitation of motion (Diagnostic Code 5292) under the 
"old" criteria.  Under the new general criteria, the 
veteran would not be entitled to a rating in excess of 20 
percent pursuant to Diagnostic Code 5237 under the new 
general criteria.  Consequently, a higher rating is not 
warranted.  

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).

VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2006).  The emphasis here is on the word "objective."

The Board notes that the examiner at the December 2004 VA 
orthopedic examination indicated that the veteran had two 
separate problems with the sciatic nerve.  The examiner 
noted that the first problem was that the veteran has 
occasional low back pain that is very mild and radicular-
type symptoms consistent with a sciatica.  The examiner 
described these symptoms as the numbness and tingling and 
pain that goes down the leg into the knee and ankle.  The 
second problem has to do with the separate patch of numbness 
on his right thigh that is always numb.  While the examiner 
explained that this numbness is secondary to the gunshot 
wound, he opined that it would be impossible to tell whether 
his sciatic problems are coming from his lower back issues 
or coming from the scar tissue formed around the gunshot 
wound.  The examiner opined:

Interestingly, he describes a pop in the 
posterior aspect of the hip that only 
happens occasionally and then, when that 
happens, the pain goes both up and down 
the leg.  What I suspect is going on is 
he may have some scar tissue that has 
formed in the area of the gunshot wound 
that may be putting intermediate 
pressure on the sciatic nerve causing 
similar-type of sciatic symptoms, and 
this may be scar tissue that is causing 
the occasional popping.  It would be 
impossible to tell whether his sciatic 
symptoms are coming from his lower back 
issues or coming from the scar tissue 
formed around the gunshot wound.  I do 
not know of any tests that we could do 
to help discern this. 

In April 2004, the RO granted service connection for right 
lower extremity sciatica (claimed as right knee condition) 
with a 10 percent disability evaluation.  At the November 
2004 RO hearing, the veteran voiced a verbal disagreement 
with the assigned disability rating.  Subsequently, the 
March 2005 RO decision increased the veteran's disability 
rating for lower extremity sciatica from 10 percent 
disabling to 40 percent, effective August 29, 2003.  The 
veteran did not perfect an appeal to the April 2004 rating 
decision.  Consequently, the Board finds that it does not 
have jurisdiction over the issue of whether the veteran is 
entitled to an increased rating for his right lower 
extremity sciatica which is related to his lumbosacral 
strain with sacroiliac strain.  The medical evidence does 
not indicate that there are any other neurological 
abnormalities associated with his service-connected 
lumbosacral strain with sacroiliac strain.
Finally, the Board has considered other possible Diagnostic 
Codes.  There is no evidence of ankylosis, vertebral 
fracture, intervertebral disc syndrome or cervical spine 
disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5294 
(2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  As such, ratings for these disorders are not 
warranted.   

As the Board concludes that the criteria for higher ratings 
have at no time been satisfied, the rule of Fenderson, supra, 
is not for application.   

In sum, the weight of the evidence demonstrates that the 
veteran's service connected disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).
   
III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letter dated December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the December 2003 letter was not sent prior 
to initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case (SOC) was provided to the veteran in 
May 2004 and a supplemental statement of the case (SSOC) was 
sent to the veteran most recently in March 2005.  While the 
RO's December 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the December 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claims and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The December 2003 letter advised the 
veteran that VA will make reasonable efforts to help him in 
getting evidence necessary to support his claims.  The letter 
also advised the veteran that VA would help him to obtain all 
records held by a Federal agency or department.  The December 
2003 letter told the veteran that VA would make reasonable 
efforts to help him to get any private medical evidence that 
he makes VA aware of and authorizes VA to obtain on his 
behalf.  However, the letter explained that the veteran must 
give VA enough information about these records so that VA can 
request them from the person or agency that has them.  In 
addition, the letter indicated that it was still the 
veteran's responsibility to make sure that these records are 
received by VA that aren't in the possession of a Federal 
department or agency.  Moreover, there is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of his claim.   

The December 2003 letter notified the veteran what was needed 
to substantiate the claim for an increase for PTSD.  The 
back-related appeal stems from the original grant of service 
connection, and the December 2003 notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating for 
this condition.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Cf. Sutton v. Nicholson, No. 01-1332 
(U.S. Vet. App. September 20, 2006) (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).   

Even if notice requirements do apply in this case, the 
December 2003 letter provided the veteran with actual 
knowledge that evidence establishing the severity of his 
disability was required.  In addition to providing the 
general notice laid out in Pelegrini II, the letter asked the 
veteran to identify all evidence of any post-service 
treatment for his claimed conditions.  Thus, he was aware of 
exactly what information and evidence was needed to show a 
higher rating was warranted.  Such notice is sufficient to 
satisfy the duty to notify in claims for increased ratings.  
Cf. Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006) (where the notice of the need for 
evidence showing an increased disability without providing 
the applicable ratings provisions was sufficient for VCAA 
notice requirements).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
requested and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim or claims, as defined 
by law.  The veteran was accorded VA psychiatric examinations 
in December 2003 and December 2004.  38 C.F.R. § 3.159(c)(4).  
In addition, the veteran was accorded VA orthopedic 
examinations in December 2003 and December 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The veteran has not reported receiving any recent treatment 
specifically related to his claims, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports of record are thorough and adequate upon 
which to base a decision and supported by VA outpatient 
treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) is denied. 

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with sacroiliac strain (claimed as right 
hip condition) as secondary to service-connected disability 
of gunshot wound, lateral aspect, right thigh with retained 
foreign body, muscle group XVII; myositis is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


